DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/07/2022 have been fully considered but they are not persuasive. 

Applicant Argues: 
First, the Office appears to allege that Tadika would inherently agitate one of its bottled beverages when dispensing the bottled beverage from the product storage area to the product outlet opening, but the Office has not made the required showing for an inherent disclosure. 

Examiner’s Response: 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Tadika discloses storing a supercooled beverage and the supercooled beverage undergoing a (gravitational) drop during a dispensing process. While Tadika is silent as to that supercooled beverage undergoing nucleation when undergoing the (gravitational) drop, Tadika does provide the structure and limitations needed for the supercooled beverage to undergo nucleation as further outlined by the Applicant: “wherein agitating the beverage container comprises subjecting the beverage container to a controlled gravitational drop to cause nucleation of the supercooled beverage”. Miya is used to teach the phenomenon in which a supercooled beverage when hit can undergo nucleation. Thus, it would have been obvious to one of ordinary skill in the art that a supercooled beverage which undergoes a gravitational drop (hit, physical stimulus, impact) can undergo nucleation. 

Applicant Argues: 
However, the Office has not shown that Tadika’s dispensing of a bottled beverage involving a product shooter 5 would necessarily cause agitation and nucleation of a beverage. As discussed above, the fact that a certain result may occur, is not sufficient to establish an inherent disclosure. Miya’s general disclosure of supercooled water rapidly freezing when being hit provides no indication of whether in the course of dispensing a bottled beverage in Tadika’s vending machine, Tadika’s bottled beverage necessarily experiences a “hit” that agitates and nucleates its beverage. The Office alleges “Miya is only used to show the natural process of what would happen if a supercooled beverage is dropped.” See Office Action at p. 3. However, Miya does not disclose or suggest “dropping” a supercooled beverage. Rather, Miya at best discloses that supercooled water is rapidly frozen “only by being hit.” Tadika does not disclose or suggest that its bottled beverages are ever subjected to a “hit” as disclosed by Miya. Further, the Office provides no explanation why an alleged “drop” experienced by Tadika’s bottled beverages is believe to constitute a “hit” as disclosed by Miya. Accordingly, the Office has not demonstrated that Tadika (in view of Miya) inherently discloses agitating and nucleating a supercooled beverage in a beverage container. 

Examiner’s Response: 
Examiner notes that a drop is a form of a hit (to come into contact with something; collide). 

Applicant Argues: 
Second, Miya is not properly combined with Tadika in a rejection under § 103 as Miya is non-analogous to the claimed invention. The Office alleges that Miya is reasonably pertinent to the claimed invention, alleging that Miya disclose the effect of a supercooled beverage being subjected to a hit or vibration and rapidly freezing, and further alleging that Applicant’s field is also concerned with the natural process of nucleation. See Office Action at p. 3. MPEP § 2141.01(a) provides “In order for a reference to be ‘reasonably pertinent’ to the problem, it must "logically [] have commended itself to an inventor's attention in considering his problem. 

Examiner’s Response: 
In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this situation, the combined teachings would suggest that a supercooled beverage which undergoes impact/hit/drop would be capable of undergoing nucleation.

 For the reasons stated above, the claims stand rejected as presented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10, 15, 19-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadika et al. (US 2018/0268640 – hereinafter Tadika) in view of Miya et al. (US 2018/0147609 – hereinafter Miya).
Re Claims 1 and 21:Tadika discloses a method for providing a slush beverage to a consumer,
comprising: storing in a temperature regulated compartment (1a) a beverage container (C) containing a beverage at a predetermined temperature at or below a freezing point of the beverage such that the beverage is supercooled without consumer access to the beverage container (C) (see paragraph [0048]); receiving a consumer selection for a beverage stored in the temperature regulated compartment (1a) (see paragraph [0028]); based on the consumer selection, agitating (dispensing/dropping) the beverage container (C), wherein agitating (dispensing/dropping) the beverage container (C) comprises subjecting the beverage container to a controlled gravitational drop (see paragraphs [0029-0030]); and providing the beverage container (C) to the consumer after subjecting the beverage container (C) to the controlled gravitational drop (see Figs. 1-7), but fails to specifically teach a controlled gravitational drop to cause nucleation of the supercooled beverage

Miya teaches a (“physical stimulus”, “hit”) to cause nucleation of a supercooled beverage (“in a bottle”) (see paragraph [0147], see additional paragraph [0148]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Tadika with that of Miya to provide a slush/frozen material as part of a normal/natural process of when a supercooled container receives a physical stimulus, hit, or controlled gravitational drop, while providing a consumer with an enjoyable product.  Examiner further notes that Tadika provides a structure that is the same as Applicant’s in that a product is released from a ramp and dropped into a drop chute.  Examiner further notes that Tadika has an additional drop which takes place upon dispensing onto the ramp prior to the drop chute.  Examiner notes that in view of Miya one of ordinary skill in the art would recognize the combination as capable of providing a method of a supercooled beverage undergoing some form of nucleation when dropped; as stimulus is applied to the container of Tadika when dropped on ramp (hit), rolled on ramp (physical stimulus), then also when dropped into drop chute (hit).

Further Re Claim 2:
Tadika discloses storing the beverage container (C) in the temperature regulated compartment (1a) at a temperature of about -2°C to about -12°C (see paragraph [0048]).  

Further Re Claim 5:
Tadika discloses wherein providing the beverage container (C) to the consumer comprises moving the beverage container (C) from the temperature regulated compartment (1a) to an area exterior to the temperature regulated compartment (1a) that is accessible by a consumer (see Figs. 1-7).


Further Re Claim 6:
Tadika discloses accepting a payment by a consumer prior to providing the beverage container (C) to the consumer (see paragraph [0028]).
Re Claims 7, 19, and 23:
Tadika discloses a slush beverage dispenser, comprising: a housing (1); a temperature regulated compartment (1a) within the housing (1) configured to store a beverage container (C) such that the beverage container (C) is not accessible by a consumer (see Figs. 1 and 2), wherein the temperature regulated compartment (1a) includes an inlet (near front opening) and an outlet (near S1); a cooling system (12) for maintaining the temperature regulated compartment (1a) at a first predetermined temperature at or below a freezing point of a beverage within the beverage container (C) such that the beverage is supercooled; an agitator (at 2f, at 5) disposed at the outlet of the temperature regulated compartment (1a), wherein the agitator (at 2f, at 5) comprises a chute (space between bottom of 1a and ramp 5, space between top of 2f and bottom of 2f) configured to subject the beverage container (C) to a controlled gravitational drop onto a platform (bottom of 2f, surface of 5) to apply a force to the beverage container, and a delivery portal (at 2, at 3a) operatively connected to the agitator (at 2, at 5) for providing the beverage container (C) to the consumer (see Figs. 1-7), (see paragraphs [0028-0030, and 0048]), but fails to specifically teach to cause the supercooled beverage within the beverage container to undergo nucleation to form a slush beverage within the beverage container.

Miya teaches a force (“physical stimulus”, “hit”) sufficient to cause a supercooled beverage (“in a bottle”) within a beverage container to undergo nucleation to form a slush (frozen) beverage within the beverage container (see paragraph [0147], see additional paragraph [0148]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Tadika with that of Miya to provide a slush/frozen material as part of a normal/natural process of when a supercooled container receives a physical stimulus, hit, or controlled gravitational drop, while providing a consumer with an enjoyable product.  Examiner further notes that Tadika provides a structure that is the same as Applicant’s in that a product is released from a ramp and dropped into a drop chute.  Examiner further notes that Tadika has an additional drop which takes place upon dispensing onto the ramp prior to the drop chute.  Examiner notes that in view of Miya one of ordinary skill in the art would recognize the combination as capable of providing a method of a supercooled beverage undergoing some form of nucleation when dropped; as stimulus is applied to the container of Tadika when dropped on ramp (hit), rolled on ramp (physical stimulus), then also when dropped into drop chute (hit).

Further Re Claim 8:
Tadika discloses a user interface (2b-2d) configured to receive a user input, wherein the slush beverage dispenser selectively dispenses a beverage container based upon the user input (see paragraph [0028] and Fig. 1).


Further Re Claim 9:
Tadika discloses wherein the first predetermined temperature is about -2°C to about -12°C (see paragraph [0048]).  

Further Re Claim 10:
Tadika discloses wherein the temperature regulated compartment (1a) comprises a passageway (sidewalls) configured to sequentially guide the beverage container (C) from the inlet to the outlet of the temperature regulated compartment (1a) (see Figs. 1-7).

Further Re Claim 15:
Tadika discloses wherein the housing (1) comprises a base (near bottom), one or more sidewalls (perpendicular walls to base), and an upper wall (near 100), defining an interior volume in which the temperature regulated compartment (1a) is positioned, and wherein the delivery portal (at 2) is positioned on the one or more sidewalls (see Figs. 1 and 2).

Re Claim 20:
Tadika discloses a method for providing a slush beverage to a consumer, comprising:
receiving a consumer selection (2b-2d) for a beverage, wherein the beverage is stored at a temperature at or below a freezing point of the beverage such that the beverage is supercooled; based on the consumer selection, agitating (dispense/drop) the beverage without intervention by a consumer by subjecting a beverage container containing the selected beverage to a gravitational drop onto a surface (bottom of 2f, 5) to apply a force to the beverage container, and providing the beverage to a delivery portal (opening at 2f) after subjecting the beverage container to the gravitational drop (see Figs. 1-7), (see paragraphs [0028-0030, and 0048]), but fails to specifically teach to cause the supercooled beverage to undergo nucleation. 

Miya teaches a force (“physical stimulus”, “hit”) that is sufficient to cause a supercooled beverage (“in a bottle”) to undergo nucleation (see paragraph [0147], see additional paragraph [0148]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Tadika with that of Miya to provide a slush/frozen material as part of a normal/natural process of when a supercooled container receives a physical stimulus, hit, or controlled gravitational drop, while providing a consumer with an enjoyable product.  Examiner further notes that Tadika provides a structure that is the same as Applicant’s in that a product is released from a ramp and dropped into a drop chute.  Examiner further notes that Tadika has an additional drop which takes place upon dispensing onto the ramp prior to the drop chute.  Examiner notes that in view of Miya one of ordinary skill in the art would recognize the combination as capable of providing a method of a supercooled beverage undergoing some form of nucleation when dropped; as stimulus is applied to the container of Tadika when dropped on ramp (hit), rolled on ramp (physical stimulus), then also when dropped into drop chute (hit).  Examiner further notes the combination would be capable of providing a beverage to a delivery portal after subjecting to a gravitational drop and while the supercooled beverage is undergoing nucleation by way of the device of Tadika operating in a predictable manner and further in view of Miya’s teachings of nucleation.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadika in view of Miya and further in view of Yamagami et al. (US 2014/0312953 – hereinafter Yamagami).
Re Claim 11:
Tadika in view of Miya teaches the device of claim 10, but fails to specifically teach wherein the passageway is defined by a plurality of shelves that are spaced from one another.

Yamagami further in view teaches wherein the passageway is defined by a plurality of shelves (12) that are spaced from one another (see Fig. 1, see Figs. 18).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Tadika in view of Miya with that of Yamagami to provide sufficient separation for gravity fed parts so as to avoid jams.   

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadika in view of Miya and further in view of Al H. Marquez  (US 2008/0011765 – hereinafter Marquez).



Re Claim 12:
Tadika in view of Miya teaches the device of claim 10, but fails to teach a counter within the temperature regulated compartment for tracking a quantity of beverage containers held within the temperature regulated compartment.
Marquez further in view teaches a counter (at 325) within the temperature regulated compartment for tracking a quantity of beverage containers held within the temperature regulated compartment (see Figs. 1-5D, see paragraph [0036]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Tadika in view of Miya with that of Marquez to determine amount of product dispensed for maintenance purposes. 

Claims 13, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadika in view of Miya and further in view of Roekens (US 2018/0177310 – hereinafter Roekens) and Cedrone et al. (4,699,295 – hereinafter Cedrone).
Re Claims 13, 14, and 19:
Tadika in view of Miya teaches the device of claim 7, but where fails to teach wherein a temperature regulated compartment comprises a first zone maintained at the first predetermined temperature, and a second zone maintained at a second predetermined temperature, wherein the first predetermined temperature is lower than the second predetermined temperature, and wherein the temperature regulated compartment comprises a passageway along which the beverage container moves from the second zone into the first zone, and wherein the first zone and the second zone of a temperature regulated compartment are separated by an insulated divider, wherein the insulated divider comprises an opening through which the beverage container can pass from the second zone into the first zone.

Roekens teaches wherein a temperature regulated compartment comprises a first zone (280, 300) maintained at the first predetermined temperature, and a second zone (210) maintained at a second predetermined temperature, wherein the first predetermined temperature is lower than the second predetermined temperature (see paragraphs [0028-0030]), and wherein the temperature regulated compartment (280, 300) comprises a passageway (near 260, 370) along which the beverage container moves from the second zone (210) into the first zone (280, 300).  Re Claim 14: Roekens teaches wherein the first zone (280, 300) and the second zone (210) of a temperature regulated compartment are separated by an insulated divider (315).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Tadika in view of Miya with that of Roekens to store product at a particular temperature desired for use while also providing less wear on a cooling device.

Cedrone teaches wherein a divider (15) comprises an opening (near 30) through which a beverage container can pass from a second zone into a first zone (see Figs. 3-6).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Tadika in view of Miya with that of Roekens and Cedrone to provide a design choice for a door member which would allow for additional stability.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadika in view of Miya and further in view of Oscar Freixas  (5,960,988 – hereinafter Freixas).
Re Claim 16:
Tadika in view of Miya teaches the device of claim 10, but fails to teach wherein the upper wall of the housing comprises a selectively openable lid movable between an open configuration and a closed configuration, such that the inlet of the temperature regulated compartment is accessible when the selectively openable lid is in an open configuration and the inlet is inaccessible when the selectively openable lid is in a closed configuration.
Freixas further in view teaches wherein an upper wall of a housing comprises a selectively openable lid (22) movable between an open configuration and a closed configuration, such that an inlet of a compartment is accessible when the selectively openable lid is in an open configuration and the inlet is inaccessible when the selectively openable lid is in a closed configuration (see Figs. 1-7).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Tadika in view of Miya with that of Freixas to allow for alternative loading and protecting of products.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadika in view of Miya and further in view of Orr et al.  (US 7,100,796 – hereinafter Orr) and W. Niehaus et al. (3,460,593 – hereinafter Niehaus).
Re Claim 18:
Tadika in view of Miya teaches the device of claim 7, but fails to teach wherein the chute comprises a first portion that is inclined relative to a horizontal axis, a second portion that is arranged perpendicularly to the horizontal axis, and a shoulder region that is rounded and connects the first portion to the second portion, such that the chute is configured to reorient the beverage container from a sideways orientation to an upright orientation.

Orr further in view teaches wherein a chute comprises a first portion (right side extending bottom flange) that is inclined relative to a horizontal axis, a second portion (lower housing portion) that is arranged perpendicularly to the horizontal axis, and a shoulder region (connection point) that is rounded and connects the first portion (right side extending bottom flange) to the second portion (lower housing portion) (see Fig. 1), such that the chute is configured to reorient the beverage container from a sideways orientation (see Fig. 9) to an upright orientation (see Fig. 10).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Tadika in view of Miya with that of Orr to allow for controlled dispensing of product and additional dispensing alignment control would likewise be capable in assuring proper orientation of a dispensed product.

Niehaus further in view teaches a rounded shoulder region (region which connects member 3 to member 4) (see Fig. 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Tadika in view of Miya with that of Orr and Niehaus to allow for an alternative connection for a sloped ramp as seen fit by a design choice as preferred.   
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadika in view of Miya and further in view of Arthur G. Rudick  (5,671,604 – hereinafter Rudick).
Re Claim 22:
Tadika in view of Miya teaches the device of claim 7, but fails to teach a distributor for moving the beverage container from the agitator to the delivery portal.


Rudick further in view teaches a distributor (30) for moving a beverage container from an agitator to a delivery portal (20) (see Figs. 1-7B).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Tadika in view of Miya with that of Rudick to provide a dispensed product in a more accessible position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651